Case 4:20-cv-03905 Document 1-1 Filed on 11/17/20 in TXSD Page 1 of 4




                      EXHIBIT A
  Case 4:20-cv-03905 Document 1-1 Filed on 11/17/20 in TXSD Page 2 of 4

                                                                       Service of Process
                                                                       Transmittal
                                                                       11/02/2020
                                                                       CT Log Number 538510150
TO:      Sue Carlson
         Target Corporation
         1000 Nicollet Mall
         Minneapolis, MN 55403-2542

RE:      Process Served in Texas

FOR:     Target Corporation (Domestic State: MN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  JERRI MESTER, Pltf. vs. TARGET CORPORATION, Dft. // To: Target Corporation
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 202066768
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:         By Certified Mail on 11/02/2020 postmarked: "Not Post Marked"
JURISDICTION SERVED :             Texas
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 11/02/2020, Expected Purge Date:
                                  11/07/2020

                                  Image SOP

                                  Email Notification, Non Employee Litigation Target gl.legal@target.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                       Page 1 of 1 / PP
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
               CaseS 4:20-cv-03905 Document 1-1 Filed on 11/17/20 in TXSD Page 3 of 4
    MARILYN BURGES
HARRIS copisITYpISTRICT cLERK
       1?...0;.,Brok65 1
 HOUSTONI. ,If..r XAS 77210-4651
                                   ,1011\ ,MIppe




                                                                        ,      trcolivoRATroN----7
                                                                    BV SERVING ITS REGISTERED AGENT
                                                                        CT CORPORATION SYSTEM •
                                                                    1999 BRYAN STREET SUITE 900
                                                                    •   DALLAS,TEXAS 75201
                                                                           2020-66768 55"




                                                    h p 8_11„               1.111 i
                Case 4:20-cv-03905 Document 1-1 Filed on 11/17/20 in TXSD Page 4 of 4


                                            CAUSE NO.     202066768


                                            RECEIPT NO.        916328                  75.00         CTM
                                                      **********
                                                                                        TR # 73803559

PLAINTIFF: MESTER, JERRI                                                     In The   55th
        vs.                                                                  Judicial District Court
DEFENDANT: TARGET CORPORATION                                                of Harris County, Texas
                                                                             55TH DISTRICT COURT
                                                                             Houston, TX
                                          CITATION (CERTIFIED)
THE STATE OF TEXAS
County of Harris



TO: TARGET CORPORATION ( IS A FOREIGN LIMITED LIABILITY CORPORATION)
    MAY BE SERVED BY SERVING ITS REGISTERED AGENT C T CORPORATION SYSTEM

      1999     BRYAN STREET SUITE   900 DALLAS   TX    75201

      Attached is a copy of PLAINTIFFS ORIGINAL PETITION AND FIRST SET OF DISCOVERY REQUESTS
      TO DEFENDANTS


This instrument was filed on the 19th day of October, 2020, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.

TO OFFICER SERVING:
      This citation was issued on 21st day of October, 2020, under my hand and
seal of said Court.




                                                                   LP'\
Issued at request of:                                              MARILYN BURGESS, District Clerk
KEATING, LANDON STEPHON                                            Harris County, Texas
15825 SH 249, STE. 35                                              201 Caroline, Houston, Texas 77002
HOUSTON, TX 77086                                                  (P.O. Box 4651, Houston, Texas 77210)
Tel: (832) 596-4030
Bar No.: 24086647                                               Generated By: MOMON, RHONDA    HWP//11606513


                                         CLERK'S RETURN BY MAILING
Came to hand the         day of                                  ,       , and executed by
mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
copy   of   this    citation    together    with   an   attached   copy   of
 PLAINTIFFS ORIGINAL PETITION AND FIRST SET OF DISCOVERY REQUESTS
to the following addressee at address:



                                                  ADDRESS

                                                  Service was executed in accordance with Rule 106
(a)ADDRESSEE                                           (2) TRCP, upon the Defendant as evidenced by the
                                                        return receipt incorpOrated herein and attached
                                                         hereto at



                                                  on         day of
                                                  b y U.S. Postal delivery to



                                                  This citation was not executed for the following
                                                  reason:



                                                  MARILYN BURGESS, District Clerk
                                                  Harris County, TEXAS

                                                  By                                            , Deputy




N.INT.CITM.P                                                   *73803559*
